Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147734                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  STULBERG ROCHESTER, LLC,
           Plaintiff-Appellant,
                                                                    SC: 147734
  v                                                                 COA: 307188
                                                                    Oakland CC: 2011-116026-CK
  GULF ROCHESTER II, LLC,
             Defendant-Appellee.
  ______________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal with prejudice and without costs or fees to either party is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 17, 2013
                                                                               Clerk